In an action, inter alia, to declare that certain sewer rates proposed by plaintiff are fair, reasonable and adequate within the meaning of section 121 of article 10 of the Transportation *931Corporations Law, defendants appeal from a judgment of the Supreme Court, Suffolk County, entered April 23, 1976, which, after a nonjury trial, inter alia, granted plaintiff the authority to charge certain interim residential sewer rates. Judgment affirmed, without costs or disbursements, on the opinion of Mr. Justice Geiler at Special Term. Hopkins, Acting P. J., Cohalan, Shapiro and Suozzi, JJ., concur.